DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dr. Naoko Koyano on June 2, 2022.

The application has been amended as follows: 

 	1. (Currently Amended) A nucleotide construct for regulating a gene via a homologous recombination, comprising the following structure: 
5'-A-B-C-3', 
 	wherein A is a 5' homologous sequence, B is an exogenous DNA that causes the gene to be regulated, and C is a 3' homologous sequence; 
 	the nucleotide construct is configured so as to direct the exogenous DNA to a locus of a genome that contains the gene to be regulated; 
 	the 5' homologous sequence and the 3' homologous sequence allow recombination sites of the nucleotide construct to be located between the first nucleotide of the start codon of the gene to be regulated and the 110th nucleotide upstream from the first nucleotide of the start codon of the gene to be regulated, or the 5' and 3' homologous sequences allow the recombination sites of the nucleotide construct to be located between the first nucleotide upstream from the first nucleotide of the stop codon of the gene to be regulated and the third or the 204th nucleotides downstream from the first nucleotide of the stop codon of the gene to be regulated; 
 	the recombination sites include a 5' recombination site and a 3' recombination site; 
 	the 5' homologous sequence is a sequence homologous to the 5' recombination site; 
 the 3' homologous sequence is a sequence homologous to the 3' recombination site, and  transcription of the gene to be regulated is modulated by the exogenous DNA[[ B]].  

 	13. (Currently Amended) The nucleotide construct of claim 1, wherein the 5' homologous sequence and the 3' homologous sequence allow the recombination sites of the nucleotide construct to be located between the first nucleotide of the start codon of the gene and the 110th nucleotide upstream from the first nucleotide of the start codon of the gene.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 

The prior art fails to disclose or suggest a nucleotide construct having the structure 5’-A-B-C-3’.  A is a 5’ homologous sequence, B is an exogenous DNA, and C is a 3’ homologous sequence.  The 5’ and 3’ homologous sequences provide for recombination of a gene desired to be regulated.  The 5’ homologous sequence and the 3’ homologous sequence allow recombination to be located between the first nucleotide of the regulated gene and the 110th nucleotide upstream of the first nucleotide of the start codon.  Alternatively the 5’ and 3’ homologous sequences provide for recombination sites located between the first nucleotide upstream from the firs nucleotide of the stop codon of the gene to be regulated and the third or 204th nucleotides downstream from the first nucleotide of the stop codon of the regulatable gene.  Because the construct is deemed to be novel and unobvious, the methods for using the construct to regulate expression of a gene, engineering a strain, producing a recombinant protein or metabolite, or conducting a biocatalytic reaction are also deemed to be novel and unobvious.

The Terminal Disclaimer over U.S. Patent Application No. 15/570,517, filed January 21, 2022, is approved.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874. The examiner can normally be reached Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINDY BROWN can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636